Exhibit 10.1
EXECUTION VERSION
$150,000,000
PROSPECT CAPITAL CORPORATION
5.5% Senior Convertible Notes due 2016
PURCHASE AGREEMENT
February 14, 2011
Goldman, Sachs & Co.,
As Representative of the several
  Initial Purchasers named in Schedule I attached hereto,
c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282
Ladies and Gentlemen:
     Prospect Capital Corporation, a corporation organized under the laws of
Maryland (the “Company”), Prospect Capital Management LLC, a Delaware limited
liability company registered as an investment adviser (the “Adviser”) and
Prospect Administration LLC, a Delaware limited liability company (the
“Administrator”), confirm their agreement (this “Agreement”) with you as
follows:
     The Company proposes, upon the terms and conditions set forth in this
Agreement, to issue and sell to you, as the initial purchasers (the “Initial
Purchasers”), $150,000,000 in aggregate principal amount of its 5.5% Senior
Convertible Notes due 2016 (the “Firm Securities”). The Securities (as defined
below) will (i) have terms and provisions that are summarized in the Pricing
Disclosure Package (as defined below) and Offering Memorandum (as defined below)
and (ii) are to be issued pursuant to an Indenture (the “Indenture”) to be
entered into between the Company and American Stock Transfer & Trust Company,
LLC, as trustee (the “Trustee”). In addition, solely for the purpose of covering
over-allotments, the Company proposes to grant to the Initial Purchasers the
option to purchase from the Company up to an additional $22,500,000 in aggregate
principal amount of the Company’s 5.5% Senior Convertible Notes due 2016 (the
“Additional Securities”). The Firm Securities and the Additional Securities are
hereinafter collectively sometimes referred to as the “Securities.” The
Securities will be convertible into shares of the Company’s common stock (par
value $0.001 per share) (the “Underlying Securities”). This is to confirm the
agreement concerning the purchase of the Securities from the Company by the
Initial Purchasers.

 



--------------------------------------------------------------------------------



 



     The Company has entered into an investment advisory and management
agreement, dated as of June 24, 2004, as renewed on June 15, 2010 by the Board
of Directors of the Company (the “Investment Advisory Agreement”), with the
Adviser under the Investment Advisers Act of 1940 (the “Advisers Act”). The
Company has entered into an administration agreement, dated as of June 24, 2004,
as renewed on June 15, 2010 by the Board of Directors of the Company (the
“Administration Agreement”), with the Administrator.
     1. Purchase and Resale of the Securities. The Securities will be offered
and sold to the Initial Purchasers without registration under the Securities Act
of 1933, as amended, and the rules and regulations of the Commission (as defined
below) thereunder (the “Securities Act”), in reliance on an exemption pursuant
to Section 4(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated February 14, 2011 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule II (the “Pricing Term Sheet”) setting forth the terms of the Securities
omitted from the Preliminary Offering Memorandum and an offering memorandum,
dated February 14, 2011 (the “Offering Memorandum”), setting forth information
regarding the Company and the Securities. The Preliminary Offering Memorandum,
as supplemented and amended as of the Applicable Time (as defined below),
together with the Pricing Term Sheet and any of the documents listed on
Schedule III hereto are collectively referred to as the “Pricing Disclosure
Package.” The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers. “Applicable Time” means 11:00 p.m. (New York City time) on
the date of this Agreement.
     Any reference to the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum shall be deemed to refer to and
include the Company’s most recent Annual Report on Form 10-K and all subsequent
documents filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a) or 15(d) of the Securities Exchange Act
of 1934, as amended, and the rules and regulations of the Commission thereunder
(the “Exchange Act”), on or prior to the date of the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, as the
case may be. Any reference to the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a) or 15(d) of the
Exchange Act after the date of the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, and prior to
such specified date. All documents filed under the Exchange Act and so deemed to
be included in the Preliminary Offering Memorandum, Pricing Disclosure Package
or the Offering Memorandum, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports.”
     It is understood and acknowledged that upon original issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the Securities Act, the Securities (and all securities issued in
exchange therefor or in substitution thereof) shall bear the following legend
(along with such other legends as the Initial Purchasers and their counsel deem
necessary):

2



--------------------------------------------------------------------------------



 



THE SECURITIES AND THE UNDERLYING SECURITIES, IF ANY, ISSUABLE UPON CONVERSION
OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, AND NOT
SUBJECT TO, REGISTRATION.
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

  1.   REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND     2.   AGREES FOR THE BENEFIT OF PROSPECT CAPITAL CORPORATION
(THE “COMPANY”) THAT IT WILL NOT OFFER, SELL, ASSIGN, TRANSFER, PLEDGE, ENCUMBER
OR OTHERWISE DISPOSE OF THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT: (A) TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES, OR (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BECOME EFFECTIVE UNDER THE SECURITIES ACT, OR (C) TO A QUALIFIED INSTITUTIONAL
BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OR (D) PURSUANT TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OR
ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY, AND THE TRANSFER AGENT, IN THE CASE OF ANY COMMON STOCK
ISSUED UPON THE CONVERSION OF THE NOTES, AND THE TRUSTEE RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS
MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS
BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

3



--------------------------------------------------------------------------------



 



NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY OR
PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES
ACT) OF THE COMPANY DURING THE THREE IMMEDIATELY PRECEDING MONTHS MAY PURCHASE
OR OTHERWISE ACQUIRE THIS NOTE OR A BENEFICIAL INTEREST HEREIN.
     You have advised the Company that you will make offers (the “Exempt
Resales”) of the Securities purchased by you hereunder on the terms set forth in
each of the Pricing Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to persons (the “Eligible Purchasers”) whom you
reasonably believe to be “qualified institutional buyers” as defined in Rule
144A under the Securities Act (“QIBs”). You will offer the Securities to
Eligible Purchasers initially at a price equal to 100% of the principal amount
thereof plus accrued interest, if any. Such price may be changed at any time
after providing reasonable notice to the Company but such price must be the same
for the Firm Securities and the Additional Securities.
     2. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees, and the Adviser and the Administrator, jointly
and severally, represent, warrant and agree, as follows:
          (a) Rule 144A Eligibility. When the Securities are issued and
delivered pursuant to this Agreement, the Securities will not be of the same
class (within the meaning of Rule 144A under the Securities Act) as securities
of the Company that are listed on a United States national securities exchange
registered under Section 6 of the Exchange Act or that are quoted in a United
States automated inter-dealer quotation system. For so long as any of the
Securities are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Company will, during any period in which it is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Securities Act.
          (b) No Registration Required; No General Solicitation. Subject to the
accuracy of the representations and warranties of the Initial Purchasers and the
compliance by the Initial Purchasers with the procedures set forth in
Section 4(b), it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and Exempt Resales of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Pricing
Disclosure Package and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939 (the “1939 Act”). No form of general solicitation or general advertising
within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company, any of its
affiliates or any other person acting on its or their behalf (other than you or
any of your affiliates or any other person

4



--------------------------------------------------------------------------------



 



acting on your behalf, as to whom the Company makes no representation) in
connection with the offer and sale of the Securities.
          (c) Accurate Disclosure. The Pricing Disclosure Package did not, as of
the Applicable Time, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Pricing Disclosure Package in reliance upon and in
conformity with written information furnished to the Company through Goldman,
Sachs & Co., as representative of the Initial Purchasers (the “Representative”)
by or on behalf of any Initial Purchaser specifically for inclusion therein,
which information is specified in Section 9(e). The Offering Memorandum will
not, as of its date, as of the Closing Date, and as of any Option Closing Date
(as defined in Section 4(a) herein), if applicable, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading; provided that no representation or warranty is made
as to information contained in or omitted from the Offering Memorandum in
reliance upon and in conformity with written information furnished to the
Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 9(e). The February 11, 2011 draft of the Preliminary Offering Memorandum
provided to certain investors prior to the date of the Preliminary Offering
Memorandum and the use of which has been consented to by the Company (the
“Pre-Launch Offering Document”) does not conflict with the information contained
in the Preliminary Offering Memorandum and, as supplemented by and taken
together with the Pricing Disclosure Package, did not, as of the Applicable
Time, contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pre-Launch Offering Document in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 9(e).
          (d) Free Writing Offering Document. The Company has not made any offer
to sell or solicitation of an offer to buy the Securities that would constitute
(i) a “free writing prospectus” (as defined in Rule 405 under the Securities
Act) or (ii) an “advertisement” or “other sales material” (as contemplated by
Rule 482 of the Securities Act), in each case, if the offering of the Securities
was made pursuant to a registered offering under the Securities Act (a “Free
Writing Offering Document”) without the prior consent of the Representative; any
such Free Writing Offering Document, the use of which has been previously
consented to by the Initial Purchasers, is set forth substantially in form and
substance as attached hereto on Schedule III.
          (e) [Reserved].
          (f) No Integration. Neither the Company, any of its affiliates nor any
other person acting on its or their behalf has sold or issued any securities
(other than the convertible notes issued by the Company in December 2010 (the
“2010 Notes”)) that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the Securities Act or the
interpretations thereof by the Commission. The Company will take reasonable
precautions

5



--------------------------------------------------------------------------------



 



designed to insure that any offer or sale, direct or indirect, in the United
States or to any U.S. person (as defined in Rule 902 under the Securities Act),
of any Securities or any substantially similar security issued by the Company,
within six months subsequent to the date on which the distribution of the
Securities has been completed (as notified to the Company by the
Representative), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Securities Act, including any
sales pursuant to Rule 144A under the Securities Act.
          (g) Use of Offering Memorandum. The Preliminary Offering Memorandum,
the Pricing Disclosure Package and the Offering Memorandum have been prepared by
the Company for use by the Initial Purchasers in connection with the Exempt
Resales. No order or decree preventing the use of the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, or any
order asserting that the transactions contemplated by this Agreement are subject
to the registration requirements of the Securities Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company, is contemplated.
          (h) Independent Accountant. BDO USA, LLP, which has expressed its
opinion with respect to certain of the financial statements (which term as used
in this Agreement includes the related notes thereto) and supporting schedules
filed with the Commission and included in the Pricing Disclosure Package and
Offering Memorandum, is an independent registered public accounting firm as
required by the Securities Act and Exchange Act.
          (i) Preparation of the Financial Statements. The financial statements
(together with the related schedules and notes) filed with the Commission and
included in the Pricing Disclosure Package and Offering Memorandum present
fairly the consolidated financial position of the Company as of and at the dates
indicated and the results of its operations and cash flows for the periods
specified. Such financial statements have been prepared in conformity with
accounting principles generally accepted in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The consolidated selected
financial data included in the Pricing Disclosure Package and Offering
Memorandum presents fairly in all material respects the information shown
therein and has been compiled on a basis consistent with the consolidated
financial statements included or incorporated by reference in the Pricing
Disclosure Package and Offering Memorandum. All disclosures contained in the
Pricing Disclosure Package and the Offering Memorandum regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G under the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.
          (j) Internal Control Over Financial Reporting. The Company maintains a
system of internal control over financial reporting sufficient to provide
reasonable assurances that financial reporting is reliable and financial
statements for external purposes are prepared in accordance with GAAP and
includes policies and procedures that (i) pertain to the maintenance of records
that, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company; (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that

6



--------------------------------------------------------------------------------



 



receipts and expenditures of the Company are being made only in accordance with
the authorizations of management and directors of the Company; and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on the financial statements.
          (k) Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 and
15d-15 under the Exchange Act); such disclosure controls and procedures are
designed to ensure that material information relating to the Company, including
material information pertaining to the Company’s operations and assets managed
by the Adviser, is made known to the Company’s Chief Executive Officer and Chief
Financial Officer by others within the Company and the Adviser, and such
disclosure controls and procedures are effective to perform the functions for
which they were established.
          (l) No Material Adverse Change. Except as otherwise disclosed in the
Pricing Disclosure Package and/or the Offering Memorandum, subsequent to the
respective dates as of which information is given in the Pricing Disclosure
Package and/or the Offering Memorandum: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, net asset value, prospects, business or operations, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity or a material adverse effect on the
performance by the Company of the performance of this Agreement, the Indenture,
the Securities or the consummation of any of the transactions contemplated
hereby or thereby (any such change or effect, where the context so requires is
called a “Material Adverse Change” or a “Material Adverse Effect”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business or entered into any material transaction or
agreement not in the ordinary course of business; and (iii) except for regular
periodic dividends on the common stock of the Company, there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock or, except for any repurchases under
the Company’s share repurchase program which repurchases shall be made in
compliance with applicable law, repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.
          (m) Good Standing of the Company and its Subsidiaries. The Company and
each subsidiary that is a corporation have been duly incorporated and are
validly existing as corporations in good standing under the laws of the
jurisdiction of their incorporation and have the corporate power and authority
to own, lease and operate their properties and to conduct their business as
described in the Pricing Disclosure Package and Offering Memorandum and, in the
case of the Company, to enter into and perform its obligations under this
Agreement. Each of the Company and each subsidiary that is a corporation is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except for
such jurisdictions where the failure to so qualify or to be in good standing
would not, individually or in the aggregate, result in a Material Adverse Change
or a Material Adverse Effect. All of the issued and outstanding capital stock of
each subsidiary that is a corporation has

7



--------------------------------------------------------------------------------



 



been duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim.
          (n) Subsidiaries of the Company. The Company does not own, directly or
indirectly, any shares of stock or any other equity or long-term debt securities
of any corporation or other entity other than (i) 100% of the equity interests
in Prospect Capital Funding, LLC and Patriot Capital Funding LLC I and
(ii) those corporations or other entities described in the Pricing Disclosure
Package and Offering Memorandum under the caption “Portfolio Companies” (each a
“Portfolio Company” and collectively, the “Portfolio Companies”). Except as
otherwise disclosed in the Pricing Disclosure Package and Offering Memorandum,
the Company does not control (as such term is defined in Section 2(a)(9) of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (the “Investment Company Act”)) any of the Portfolio
Companies. Except as otherwise disclosed in the Pricing Disclosure Package and
Offering Memorandum, the Company is not required, in accordance with Article 6
of Regulation S-X under the Securities Act, to consolidate the financial
statements of any corporation, association or other entity with the Company’s
financial statements other than Prospect Capital Funding, LLC.
          (o) Portfolio Companies. The Company has duly authorized, executed and
delivered any agreements pursuant to which it made the investments described in
the Pricing Disclosure Package and Offering Memorandum under the caption
“Portfolio Companies” (each a “Portfolio Company Agreement”). To the Company’s
knowledge, except as otherwise disclosed in the Pricing Disclosure Package and
Offering Memorandum, each Portfolio Company is current, in all material
respects, with all its obligations under the applicable Portfolio Company
Agreements, no event of default (or a default which with the giving of notice or
the passage of time would become an event of default) has occurred under such
agreements, except to the extent that any such failure to be current in its
obligations and any such default would not reasonably be expected to result in a
Material Adverse Change or a Material Adverse Effect.
          (p) BDC Election; Regulated Investment Company. The Company has
elected to be regulated as a business development company under the Investment
Company Act and has filed with the Commission, pursuant to Section 54(a) of the
Investment Company Act, a duly completed and executed Form N-54A (the “Company
BDC Election”); the Company has not filed with the Commission any notice of
withdrawal of the BDC Election pursuant to Section 54(c) of the Investment
Company Act; the Company’s BDC Election remains in full force and effect, and,
to the Company’s knowledge, no order of suspension or revocation of such
election under the Investment Company Act has been issued or proceedings
therefore initiated or threatened by the Commission. The operations of the
Company are in compliance in all material respects with the provisions of the
Investment Company Act applicable to business development companies and the
rules and regulations of the Commission applicable to business development
companies.
          (q) Authorization and Description of Securities. The authorized,
issued and outstanding capital stock of the Company is as set forth in the
Pricing Disclosure Package and Offering Memorandum, in each case, of the date
thereof under the caption “Capitalization” and “Selected Condensed Financial
Data.” The Securities and the Underlying Securities conform in

8



--------------------------------------------------------------------------------



 



all material respects to the description thereof contained in the Pricing
Disclosure Package and Offering Memorandum. All issued and outstanding shares of
common stock of the Company have been duly authorized and validly issued and are
fully paid and non-assessable, and have been offered and sold or exchanged by
the Company in compliance with all applicable laws (including, without
limitation, federal and state securities laws) in all material respects. None of
the outstanding shares of common stock of the Company was issued in violation of
the preemptive or other similar rights of any security holder of the Company. No
shares of preferred stock of the Company have been designated, offered, sold or
issued and none of such shares of preferred stock are currently outstanding.
          (r) Securities. The Company has all requisite corporate power and
authority to execute, issue, sell and perform its obligations under the
Securities. The Securities have been duly authorized by the Company and, when
duly executed by the Company in accordance with the terms of the Indenture,
assuming due authentication of the Securities by the Trustee, upon delivery to
the Initial Purchasers against payment therefor in accordance with the terms
hereof, will be validly issued and delivered and will constitute valid and
binding obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          (s) Indenture. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Indenture.
The Indenture has been duly and validly authorized by the Company, and upon its
execution and delivery and, assuming due authorization, execution and delivery
by the Trustee, will constitute the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law); no
qualification of the Indenture under the 1939 Act is required in connection with
the offer and sale of the Securities contemplated hereby or in connection with
the Exempt Resales. The Indenture will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.
          (t) Underlying Securities. The Company has all the requisite corporate
power and authority to issue the Underlying Securities issuable upon conversion
of the Securities. The Underlying Securities have been duly and validly
authorized by the Company and, when issued upon conversion of the Securities in
accordance with the terms of the Securities, will be validly issued, fully paid
and non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.
          (u) Disclosure. The statements set forth in each of the Pricing
Disclosure Package and the Offering Memorandum under the caption “Description of
the Notes,” insofar as they purport to constitute a summary of the terms of the
Securities and under the captions “Material U.S. Federal Income Tax
Considerations,” and “Certain Relationships and

9



--------------------------------------------------------------------------------



 



Transactions,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate in all material respects.
          (v) Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor any subsidiary is
in violation of or default under its (i) charter, articles or certificate of
incorporation, by-laws, or similar organizational documents; (ii) under any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument, including any Portfolio Company Agreement, the Investment
Advisory Agreement and the Administration Agreement, to which the Company or any
of its subsidiaries is a party or bound or to which any of the property or
assets of the Company or any of its subsidiaries is subject; or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, except for such violations or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company’s
execution, delivery and performance of this Agreement, the Indenture, the
issuance and sale of the Securities (including the issuance of the Underlying
Securities upon conversion thereof) and consummation of the transactions
contemplated hereby and thereby and by the Pricing Disclosure Package and
Offering Memorandum (i) have been duly authorized by all necessary corporate
action, have been effected in accordance with the Investment Company Act and
will not result in any violation of the provisions of the charter, articles or
certificate of incorporation or by-laws of the Company or similar organizational
documents of any subsidiary, (ii) will not conflict with or constitute a breach
of, or default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
existing instrument, except for such conflicts, breaches, defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Effect and (iii) will not result in any material violation
of any law, administrative regulation or administrative or court decree
applicable to the Company or any subsidiary. No consent, approval, authorization
or other order of, or registration or filing with, any court or other
governmental or regulatory authority or agency, is required for the Company’s
execution, delivery and performance of this Agreement, the Indenture, the
issuance and sale of the Securities (including the issuance of the Underlying
Securities upon conversion thereof) or consummation of the transactions
contemplated hereby and thereby and by the Pricing Disclosure Package and the
Offering Memorandum, except such consents, approvals, authorizations, orders,
filings, registrations or qualifications as may be required under state
securities or Blue Sky laws, the NASDAQ Global Select Market (the “NASDAQ”) or
any Form D with the Commission in connection with the purchase and distribution
of the Securities by the Initial Purchasers.
          (w) Intellectual Property Rights. The Company and its subsidiaries own
or possess sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as described in the Pricing Disclosure Package and the Offering
Memorandum; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Effect. Neither the Company nor
any of its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable

10



--------------------------------------------------------------------------------



 



decision, would result in a Material Adverse Effect. To the Company’s knowledge,
none of the technology employed by the Company has been obtained or is being
used by the Company in violation of any contractual obligation binding on the
Company or any of its officers, directors or employees or otherwise in violation
of the rights of any persons.
          (x) Compliance with Environmental Law. To the knowledge of the
Company, the Adviser and the Administrator, the Company, its subsidiaries and
each controlled Portfolio Company (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”);
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses; and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect.
          (y) All Necessary Permits, etc. The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not result in a
Material Adverse Effect and the Company has not received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
result in a Material Adverse Effect.
          (z) Investment Advisory Agreement. (i) The terms of the Investment
Advisory Agreement, including compensation terms, comply in all material
respects with all applicable provisions of the Investment Company Act and the
Advisers Act and (ii) the approvals by the Board of Directors and the initial
stockholder of the Company of the Investment Advisory Agreement have been made
in accordance with the requirements of Section 15 of the Investment Company Act
applicable to companies that have elected to be regulated as business
development companies under the Investment Company Act.
          (aa) Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against the Company, which is required to be disclosed in the
Pricing Disclosure Package and/or the Offering Memorandum (other than as
disclosed therein), or which might reasonably be expected to result in a
Material Adverse Effect, or which might reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement, the Indenture, the Securities or the performance by the Company of
its obligations hereunder and thereunder. The aggregate of all pending legal or
governmental proceedings to which the Company is a party or of which any of its
property or assets is the subject which are not described in the Pricing
Disclosure Package or the Offering Memorandum, including ordinary routine
litigation incidental to the business, could not reasonably be expected to
result in a Material Adverse Effect.

11



--------------------------------------------------------------------------------



 



          (bb) Subchapter M. During the past fiscal year, the Company has been
organized and operated, and is currently organized and operates, in compliance
in all material respects with the requirements to be taxed as a regulated
investment company under Subchapter M of the Internal Revenue Code of 1986, as
amended (“Subchapter M of the Code” and the “Code,” respectively). The Company
intends to direct the investment of the proceeds of the offering described in
the Pricing Disclosure Package and Offering Memorandum in such a manner as to
comply with the requirements of Subchapter M of the Code.
          (cc) Tax Law Compliance. The Company and its subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns and
have paid all taxes required to be paid by any of them and, if due and payable,
any related or similar assessment, fine or penalty levied against any of them,
except for any taxes, assessments or penalties as may be contested in good faith
and by appropriate proceedings. The Company has made adequate charges, accruals
and reserves in the applicable financial statements referred to in the Pricing
Disclosure Package and Offering Memorandum in respect of all federal, state and
foreign income and franchise taxes for all periods as to which the tax liability
of the Company or any of its subsidiaries has not been finally determined. The
Company is not aware of any tax deficiency that has been or might be asserted or
threatened against the Company or any subsidiary that could result in a Material
Adverse Effect.
          (dd) Distribution of Offering Materials. The Company has not
distributed and will not distribute any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package,
Offering Memorandum, any Free Writing Offering Document or other materials, if
any, permitted by the Securities Act or the Investment Company Act.
          (ee) Registration Rights. Except as otherwise described in the Pricing
Disclosure Package and Offering Memorandum, there are no persons with
registration rights or other similar rights to have any securities registered by
the Company under the Securities Act.
          (ff) Nasdaq Global Select Market. The Company’s shares of common stock
are registered pursuant to Section 12(b) or 12(g) of the Exchange Act and are
listed for quotation on the NASDAQ. The Company has taken no action designed to,
or likely to have the effect of, terminating the registration of its common
stock under the Exchange Act or delisting its common stock from the NASDAQ, nor
has the Company received any notification that the Commission or the Financial
Industry Regulatory Authority, Inc. (“FINRA”) is contemplating terminating such
registration or listing. The Company has continued to satisfy, in all material
respects, all requirements for listing its common stock for trading on the
NASDAQ.
          (gg) No Price Stabilization or Manipulation. The Company has not taken
and will not take, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities or the Underlying Securities; provided, however, that the Initial
Purchasers acknowledge the Company may from time to time repurchase shares of
its common stock pursuant to its share repurchase program, which repurchases
shall be made in compliance with applicable law.

12



--------------------------------------------------------------------------------



 



          (hh) Compliance with the Exchange Act and the Investment Company Act;
Reports Filed. The documents filed by the Company with the Commission under the
Exchange Act, including the Exchange Act Reports, and the Investment Company
Act, complied, and will comply in all material respects, with the requirements
of the Exchange Act and the Investment Company Act, as applicable, and, with
respect to the Exchange Act Reports, as of their respective dates of filing, as
of the date hereof, the Applicable Time, and as of the Closing Date, did not and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has filed all reports required to be filed pursuant to,
the Investment Company Act and the Exchange Act except where the failure to file
such reports would not have a Material Adverse Effect.
          (ii) Interested Persons. Except as disclosed in the Pricing Disclosure
Package and Offering Memorandum (i) no person is serving or acting as an
officer, director or investment adviser of the Company, except in accordance
with the provisions of the Investment Company Act and the Advisers Act, and
(ii) to the knowledge of the Company, no director of the Company is an
“interested person” (as defined in the Investment Company Act) of the Company or
an “affiliated person” (as defined in the Investment Company Act) of the Initial
Purchasers except as otherwise disclosed in the Pricing Disclosure Package and
Offering Memorandum.
          (jj) No Unlawful Contributions or Other Payments. Neither the Company
nor any of its subsidiaries nor, to the Company’s knowledge, any employee or
agent of the Company or any subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Pricing Disclosure Package and the Offering Memorandum.
          (kk) No Outstanding Loans or Other Indebtedness. There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees or indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of the
members of any of them, except as disclosed in the Pricing Disclosure Package
and Offering Memorandum.
          (ll) Compliance with Laws. The Company has not been advised, and has
no knowledge, that it and each of its subsidiaries are not conducting business
in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result, individually or in the aggregate, in a Material
Adverse Effect.
          (mm) Compliance with the Sarbanes-Oxley Act of 2002. The Company has
complied in all material respects with Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 and has made the evaluations of the Company’s
disclosure controls and procedures required under Rule 13a-15 under the Exchange
Act.
          (nn) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation by

13



--------------------------------------------------------------------------------



 



such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA.
          (oo) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar applicable rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, “Money Laundering Laws”) and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
          (pp) OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use any of the proceeds received by the Company from the
sale of Securities or the Underlying Securities contemplated by this Agreement,
or lend, contribute or otherwise make available any such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
          Any certificate signed by any officer of the Company and delivered to
the Initial Purchasers or to counsel for the Initial Purchasers shall be deemed
a representation and warranty by the Company, to the Initial Purchasers as to
the matters covered thereby.
     3. Representations and Warranties of the Adviser and the Administrator. The
Adviser and the Administrator, jointly and severally, represent, warrant and
agree as follows:
          (a) No Material Adverse Change in Business. Since the respective dates
as of which information is given in the Pricing Disclosure Package and the
Offering Memorandum, except as otherwise stated therein, there has been no
material adverse change in the financial condition, or in the earnings, business
affairs, operations or regulatory status of the Adviser or the Administrator or
any of their respective subsidiaries, whether or not arising in the ordinary
course of business, that would reasonably be expected to result in a Material
Adverse Effect, or would otherwise reasonably be expected to prevent the Adviser
or the Administrator from carrying out its obligations under the Investment
Advisory Agreement (an “Adviser Material Adverse Change” or an “Adviser Material
Adverse Effect,” where the context so requires) or the Administration Agreement
(an “Administrator Material Adverse Change” or an “Administrator Material
Adverse Effect,” where the context so requires).

14



--------------------------------------------------------------------------------



 



          (b) Good Standing. Each of the Adviser and the Administrator (and each
of their subsidiaries) has been duly organized and is validly existing and in
good standing under the laws of the State of Delaware, with full power and
authority to own, lease and operate its properties and to conduct its business
as described in the Pricing Disclosure Package and the Offering Memorandum and
to enter into and perform its obligations under this Agreement; the Adviser has
full power and authority to execute and deliver and perform its obligations
under the Investment Advisory Agreement; the Administrator has full power and
authority to execute and deliver the Administration Agreement; and each of the
Adviser and the Administrator is duly qualified to do business as a foreign
entity and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to qualify or be in good standing would
not otherwise reasonably be expected to result in an Adviser Material Adverse
Effect or an Administrator Material Adverse Effect, as applicable.
          (c) Registration Under Advisers Act. The Adviser is duly registered
with the Commission as an investment adviser under the Advisers Act and is not
prohibited by the Advisers Act or the Investment Company Act from acting under
the Investment Advisory Agreement for the Company as contemplated by the Pricing
Disclosure Package and the Offering Memorandum. There does not exist any
proceeding or, to the Adviser’s knowledge, any facts or circumstances the
existence of which could lead to any proceeding, which might adversely affect
the registration of the Adviser with the Commission.
          (d) Absence of Proceedings. There is no action, suit or proceeding or,
to the knowledge of the Adviser or the Administrator, inquiry or investigation
before or brought by any court or governmental agency or body, domestic or
foreign, now pending, or, to the knowledge of the Adviser or the Administrator,
threatened, against or affecting either the Adviser or the Administrator, which
is required to be disclosed in the Pricing Disclosure Package and the Offering
Memorandum (other than as disclosed therein), or which would reasonably be
expected to result in an Adviser Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the consummation of
the transactions contemplated in this Agreement, the Investment Advisory
Agreement or the Administration Agreement; the aggregate of all pending legal or
governmental proceedings to which the Adviser or the Administrator is a party or
of which any of its respective property or assets is the subject which are not
described in the Pricing Disclosure Package and the Offering Memorandum,
including ordinary routine litigation incidental to their business, would not
reasonably be expected to result in an Adviser Material Adverse Effect.
          (e) Absence of Defaults and Conflicts. Neither the Adviser nor the
Administrator is in violation of its certificate of formation or limited
liability company operating agreement or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Adviser or the Administrator
is a party or by which it or any of them may be bound, or to which any of the
property or assets of the Adviser or the Administrator is subject, or in
violation of any law, statute, rule, regulation, judgment, order or decree
except for such violations or defaults that would not reasonably be expected to
result in an Adviser Material Adverse Effect or an Administrator Material
Adverse Effect, as applicable; and the execution, delivery and

15



--------------------------------------------------------------------------------



 



performance of this Agreement, the Investment Advisory Agreement, the
Administration Agreement, and the consummation of the transactions contemplated
herein and therein and in the Pricing Disclosure Package and the Offering
Memorandum (including the issuance and sale of the Securities and Underlying
Securities and the use of the proceeds from the sale of the Securities and
Underlying Securities as described in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Use of Proceeds”) and compliance by the
Adviser with its obligations hereunder and under the Investment Advisory
Agreement and by the Administrator with its obligations hereunder and under the
Administration Agreement do not and will not, whether with or without the giving
of notice or passage of time or both, conflict with or constitute a breach of,
or default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Adviser or the Administrator
pursuant to such Agreement except for such violations or defaults that would not
reasonably be expected to result in an Adviser Material Adverse Effect or an
Administrator Material Adverse Effect, as applicable, nor will such action
result in any violation of the provisions of the limited liability company
operating agreement of the Adviser or Administrator, respectively; nor will such
action result in any violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Adviser, the
Administrator, or any of their respective assets, properties or operations
except for such violations that would not reasonably be expected to result in an
Adviser Material Adverse Effect or an Administrator Material Adverse Effect, as
applicable.
          (f) Authorization of Agreements. This Agreement has been duly
authorized, executed and delivered by the Adviser and the Administrator; the
Investment Advisory Agreement has been duly authorized, executed and delivered
by the Adviser; and the Administration Agreement has been duly authorized,
executed and delivered by the Administrator; the Investment Advisory Agreement
and the Administration Agreement constitute valid and legally binding agreements
of the Adviser and the Administrator, respectively, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers) or similar laws
affecting creditors’ rights generally and (ii) rights to indemnification and
contribution may be limited to equitable principles of general applicability or
by state or federal securities laws or the policies underlying such law.
          (g) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Adviser or the Administrator of its obligations hereunder, in
connection with the offering, issuance or sale of the Securities and Underlying
Securities hereunder or the consummation of the transactions contemplated by
this Agreement, the Investment Advisory Agreement, the Administration Agreement
or the Pricing Disclosure Package and the Offering Memorandum (including the use
of the proceeds from the sale of the Securities as described in the Pricing
Disclosure Package and the Offering Memorandum under the caption “Use of
Proceeds”), except (i) such as have been already obtained under the Securities
Act, the Investment Company Act and the 1939 Act, (ii) such as may be required
under state securities laws and (iii) the filing of the Notification of Election
under the Investment Company Act, which has been effected.

16



--------------------------------------------------------------------------------



 



          (h) Description of the Adviser and the Administrator. The description
of the Adviser and the Administrator contained in the Pricing Disclosure Package
and the Offering Memorandum does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading.
          (i) Possession of Licenses and Permits. Each of the Adviser and the
Administrator possesses such valid and current certificates, authorizations or
permits issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by it
(collectively, “Governmental Licenses”), except where the failure so to possess
would not reasonably be expected to, singly or in the aggregate, result in an
Adviser Material Adverse Effect or an Administrator Material Adverse Effect, as
applicable; each of the Adviser and Administrator is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in an Adviser
Material Adverse Effect or an Administrator Material Adverse Effect, as
applicable; all of the Governmental Licenses are valid and in full force and
effect, except when the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not, singly
or in the aggregate, result in an Adviser Material Adverse Effect or an
Administrator Material Adverse Effect, as applicable; and neither the Adviser
nor the Administrator has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to result in an Adviser Material Adverse Effect or
an Administrator Material Adverse Effect, as applicable.
          (j) Employment Status. The Adviser is not aware that (i) any
executive, key employee or significant group of employees of the Company, if
any, the Adviser or the Administrator, as applicable, plans to terminate
employment with the Company, the Adviser or the Administrator or (ii) any such
executive or key employee is subject to any non-compete, nondisclosure,
confidentiality, employment, consulting or similar agreement that would be
violated by the present or proposed business activities of the Company or the
Adviser except where such termination or violation would not reasonably be
expected to have an Adviser Material Adverse Effect.
          Any certificate signed by any officer of the Adviser and delivered to
the Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Adviser, as to matters covered thereby, to each Initial Purchaser.
     4. Purchase of the Securities by the Initial Purchasers, Agreements to
Sell, Purchase and Resell. (a)The Company hereby agrees, on the basis of the
representations, warranties and agreements of the Initial Purchasers contained
herein and subject to all the terms and conditions set forth herein, to issue
and sell to the Initial Purchasers and, upon the basis of the representations,
warranties and agreements of the Company herein contained and subject to all the
terms and conditions set forth herein, each Initial Purchaser agrees, severally
and not jointly, to purchase from the Company, at a purchase price of 97% of the
principal amount thereof (the “Purchase Price”), the total principal amount of
Firm Securities set forth opposite the name of

17



--------------------------------------------------------------------------------



 



such Initial Purchaser in Schedule I hereto plus any additional principal amount
of Firm Securities which such Initial Purchasers may become obligated to
purchase pursuant to the provisions of Section 10 hereof (subject to such
adjustments to eliminate fractional Securities as you may determine). On the
basis of the representations and warranties contained in this Agreement, and
subject to its terms and conditions, the Company agrees to sell to the Initial
Purchasers the Additional Securities, and the Initial Purchasers shall have the
right to purchase, severally and not jointly, up to $22,500,000 aggregate
principal amount of Additional Securities at the Purchase Price. The
Representative may exercise this right on behalf of the Initial Purchasers in
whole or from time to time in part by giving written notice not later than
30 days after the date of this Agreement. Any exercise notice shall specify the
principal amount of Additional Securities to be purchased by the Initial
Purchasers and the date on which such Additional Securities are to be purchased.
Each purchase date must be at least two business days after the written notice
is given and may not be earlier than the closing date for the Firm Securities
nor later than ten business days after the date of such notice. Additional
Securities may be purchased as provided in Section 5 solely for the purpose of
covering over allotments made in connection with the offering of the Firm
Securities. On each day, if any, that Additional Securities are to be purchased
(an “Option Closing Date”), each Initial Purchaser agrees, severally and not
jointly, to purchase the principal amount of Additional Securities (subject to
such adjustments to eliminate fractional Securities as you may determine) that
bears the same proportion to the total principal amount of Additional Securities
to be purchased on such Option Closing Date as the principal amount of Firm
Securities set forth in Schedule I opposite the name of such Initial Purchaser
bears to the total principal amount of Firm Securities plus any additional
principal amount of Additional Securities which such Initial Purchasers may
become obligated to purchase pursuant to the provisions of Section 10 hereof.
The Company shall not be obligated to deliver any of the Securities to be
delivered hereunder except upon payment for all of the Securities to be
purchased as provided herein.
          (b) Each of the Initial Purchasers, severally and not jointly hereby
represents and warrants to the Company that it will offer the Securities for
sale upon the terms and conditions set forth in this Agreement and in the
Pricing Disclosure Package and Offering Memorandum. Each of the Initial
Purchasers hereby represents and warrants to, and agrees with, the Company, on
the basis of the representations, warranties and agreements of the Company, that
such Initial Purchaser:
               (i) is a QIB and an “accredited investor” (as defined by Rule
501(a) of Regulation D) with such knowledge and experience in financial and
business matters as are necessary in order to evaluate the merits and risks of
an investment in the Securities;
               (ii) is purchasing the Securities pursuant to a private sale
exempt from registration under the Securities Act;
               (iii) will solicit offers to buy the Securities only from, and
will offer to sell and sell the Securities only to, Eligible Purchasers whom
each reasonably believes is a QIB that in purchasing the Securities are deemed
to have represented and agreed as provided in the Pricing Disclosure Package and
the Offering Memorandum under the caption “Transfer Restrictions; Notice to
Investors” and will take reasonable steps to ensure that the purchasers of such
Securities are aware that such sale is being made in reliance on Rule 144A;

18



--------------------------------------------------------------------------------



 



               (iv) including any person acting on its behalf, will not offer or
sell the Securities, nor has it offered or sold the Securities by, or otherwise
engaged in, any form of general solicitation or general advertising (within the
meaning of Regulation D, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising); and
          (c) Each Initial Purchaser, severally and not jointly, represents,
warrants, and agrees with respect to offers and sales outside the United States
that:
               (i) such Initial Purchaser understands that no action has been or
will be taken in any jurisdiction by the Company that would permit a public
offering of the Securities, or possession or distribution of the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any other offering or publicity material relating to the Securities, in any
country or jurisdiction where action for that purpose is required; and
               (ii) such Initial Purchaser will comply with all applicable laws
and regulations in each jurisdiction in which it acquires, offers, sells or
delivers Securities or has in its possession or distributes the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any such other material, in all cases at its own expense.
               (iii) the Securities have not been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Rule 144A
or pursuant to another exemption from the registration requirements of the
Securities Act;
          (d) Such Initial Purchaser has not nor, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Securities,
will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Securities other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, (ii) any written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum, (iii) the Free Writing Offering Documents listed on Schedule III
hereto, (iv) the Pre-Launch Offering Document, (v) any written communication
prepared by such Initial Purchaser and approved by the Company in writing, or
(vi) any written communication relating to or that contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum.
          Each of the Initial Purchasers understands that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 8(c), 8(d) and 8(f) hereof, counsel to the Company and counsel to the
Initial Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

19



--------------------------------------------------------------------------------



 



     5. Delivery of the Securities and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Firm Securities shall be made at the office of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York,
at 9:00 A.M., New York City time, on February 18, 2011 (the “Closing Date”). The
place of closing for the Firm Securities and the Closing Date may be varied by
agreement between the Initial Purchasers and the Company.
          Payment for any Additional Securities shall be made to the Company
against delivery of such Additional Securities for the respective accounts of
the Initial Purchasers at 9:00 A.M., New York City time, on the date specified
in the corresponding notice described in Section 4(a) or at such other time on
the same or on such other date, as may be varied by agreement between the
Initial Purchasers and the Company.
          The Securities will be delivered to the Initial Purchasers, or the
Trustee as custodian for The Depository Trust Company (“DTC”), against payment
by or on behalf of the Initial Purchasers of the purchase price therefor by wire
transfer in immediately available funds, by causing DTC to credit the applicable
Securities to the account of the Initial Purchasers at DTC. The Securities will
be evidenced by one or more global securities in definitive form (the “Global
Securities”) or by additional definitive securities, and will be registered, in
the case of the Global Securities, in the name of Cede & Co. as nominee of DTC,
and in the other cases, in such names and in such denominations as the Initial
Purchasers shall request prior to 9:30 A.M., New York City time, on the second
business day preceding the Closing Date or the Option Closing Date, as the case
may be. The Securities to be delivered to the Initial Purchasers shall be made
available to the Initial Purchasers in New York City for inspection and
packaging not later than 9:30 A.M., New York City time, on the business day next
preceding the Closing Date or the Option Closing Date, as the case may be.
     6. Agreements of the Company. The Company agrees with each of the Initial
Purchasers as follows:
          (a) The Company will furnish to the Initial Purchasers, without
charge, within one business day of the date of the Offering Memorandum, such
number of copies of the Offering Memorandum (and any documents incorporated by
reference therein) as may then be amended or supplemented as they may reasonably
request.
          (b) The Company will not make any amendment or supplement to the
Pricing Disclosure Package or to the Offering Memorandum of which the Initial
Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.
          (c) The Company consents to the use of the Pricing Disclosure Package
and the Offering Memorandum in accordance with the securities or Blue Sky laws
of the jurisdictions in which the Securities are offered by the Initial
Purchasers and by all dealers to whom Securities may be sold, in connection with
the offering and sale of the Securities.
          (d) If, at any time prior to completion of the distribution of the
Securities by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company or in the opinion
of counsel for the Initial Purchasers,

20



--------------------------------------------------------------------------------



 



should be set forth in the Pricing Disclosure Package or the Offering Memorandum
so that the Pricing Disclosure Package or the Offering Memorandum, as then
amended or supplemented, does not include any untrue statement of material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it is necessary to supplement or amend the Pricing Disclosure
Package or the Offering Memorandum in order to comply with any law, the Company
will (i) give the Representative notice of such event and (ii) prepare an
appropriate supplement or amendment thereto, and will promptly furnish to the
Initial Purchasers and dealers a reasonable number of copies thereof, provided
that the Company not use or distribute any such amendment or supplement to which
the Representative or counsel for the Initial Purchasers shall reasonably
object.
          (e) The Company will not make any offer to sell or solicitation of an
offer to buy the Securities that would constitute a Free Writing Offering
Document without the prior consent of the Representative, which consent shall
not be unreasonably withheld or delayed; if at any time following issuance of a
Free Writing Offering Document any event occurred or occurs as a result of which
such Free Writing Offering Document conflicts with the information in the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or, when taken together with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
includes an untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representative and, if requested by the Representative,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.
          (f) Promptly from time to time the Company will take such action as
the Initial Purchasers may reasonably request to qualify the Securities for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchasers may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Securities; provided
that in connection therewith the Company shall not be required to (i) qualify as
a foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.
          (g) For a period commencing on the date hereof and ending on the 90th
day after the date of the Offering Memorandum, the Company agrees not to,
directly or indirectly, (1) offer, pledge, sell, or otherwise dispose of any
shares of common stock or any securities convertible into or exercisable or
exchangeable for common stock, (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the common stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of common stock securities of the
Company or other securities, in cash or otherwise, (3) make any demand for, or
exercise any right with respect to, the registration of any shares of common
stock or any security convertible into or exercisable or exchangeable for common
stock; or (4) publicly disclose the intention to do any of

21



--------------------------------------------------------------------------------



 



the contemplated transactions in clause (1), (2) or (3), in each case without
the prior written consent of Goldman, Sachs & Co., on behalf of the Initial
Purchasers. The foregoing restrictions shall not apply to (i) the issuance and
sale by the Company of the Securities offered hereby, (ii) the issuance of the
Underlying Securities by the Company upon conversion of Securities, if
applicable, (iii) beginning 30 days after the date of the Offering Memorandum,
the issuance and sale by the Company of common stock, including any option
granted to underwriters or sales agents for additional shares in connection with
an offering, (iv) the grant of options or other equity-based awards for common
stock pursuant to employee benefit plans existing on the date hereof, and
(v) the issuance by the Company of shares of common stock upon the exercise of
an option or warrant or the conversion of a security outstanding on the date
hereof.
          (h) The Company will furnish to the holders of the Securities as soon
as practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Memorandum), will make available to its
securityholders consolidated summary financial information of the Company and
its subsidiaries for such quarter in reasonable detail; provided that so long as
the Company files periodic reports pursuant to Section 13 or 15(d) of the
Exchange Act for the foregoing periods, the Company shall be deemed to comply
with this Section 6(h).
          (i) For a period of twelve months following the date hereof, the
Company will furnish to the Initial Purchasers (i) as soon as available, a copy
of each report of the Company mailed to stockholders generally unless such
report is furnished to or filed with the Commission or any stock exchange on
which any class of securities of the Company is listed or regulatory body and
(ii) from time to time such other information concerning the business and
financial condition of the Company as the Initial Purchasers may reasonably
request.
          (j) The Company will apply the net proceeds from the sale of the
Securities to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds.”
          (k) The Company and its affiliates will not take, directly or
indirectly, any action designed to or that has constituted or that reasonably
would be expected to cause or result in the stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities; provided that the Company may conduct repurchases of its securities
under its share repurchase program provided such repurchases are made in
accordance with applicable law.
          (l) Until the completion of the distribution of the Securities by the
Initial Purchasers, the Company will file all documents required to be filed
with the Commission pursuant to the Exchange Act and the Investment Company Act
within the time periods required by the Exchange Act and the Investment Company
Act. The Company will give the Representative notice of its intention to make
any such filing from the Applicable Time to the Closing Date and will furnish
the Representative with copies of any such documents a reasonable amount of time
prior to such proposed filing, as the case may be, and will not file or use any
such

22



--------------------------------------------------------------------------------



 



document to which the Representative or counsel for the Initial Purchasers shall
reasonably object.
          (m) The Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to, resell any of the
Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.
          (n) The Company agrees not to sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) that would be integrated with the sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Securities.
          (o) The Company agrees to comply in all material respects with all the
terms and conditions of all agreements set forth in the representation letters
of the Company to DTC relating to the approval of the Securities by DTC for
“book entry” transfer.
          (p) The Company will use its best efforts to effect and maintain the
listing of its common stock issuable upon conversion of the Securities on the
NASDAQ.
          (q) The Company will do and perform all things required or necessary
to be done and performed under this Agreement by it prior to the Closing Date,
and to satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Securities.
     7. Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement becomes effective or is terminated, the
Company agrees to pay all costs, expenses, fees and taxes incident to and in
connection with: (i) the preparation, printing, filing and distribution of the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Offering
Memorandum (including, without limitation, financial statements and exhibits)
and all amendments and supplements thereto (including the fees, disbursements
and expenses of the Company’s accountants and counsel, but not, however, legal
fees and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (ii) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
all Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents printed and delivered in connection therewith and with the
Exempt Resales (but not, however, legal fees and expenses of the Initial
Purchasers’ counsel incurred in connection with any of the foregoing other than
reasonable fees of such counsel plus reasonable disbursements incurred in
connection with the preparation, printing and delivery of such Blue Sky
memoranda); (iii) the issuance and delivery by the Company of the Securities and
any taxes payable in connection therewith; (iv) the qualification of the
Securities for offer and sale under the securities or Blue Sky laws of the
several jurisdictions as provided in Section 6(f) (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification); (v) the preparation,
printing and distribution of one or more versions of the Offering Memorandum for
distribution in Canada, often in the form of a Canadian “wrapper” (including
related fees and expenses of Canadian counsel to the Initial Purchasers); (vi)
the furnishing of such copies of the Pricing Disclosure Package and the Offering
Memorandum, and all amendments and supplements thereto, as may

23



--------------------------------------------------------------------------------



 



be reasonably requested for use in connection with the Exempt Resales; (vii) the
preparation of certificates for the Securities (including, without limitation,
printing and engraving thereof); (viii) the approval of the Securities by DTC
for “book-entry” transfer (including fees and expenses of counsel); (ix) the
rating of the Securities; (x) the obligations of the Trustee, any agent of the
Trustee and the counsel for the Trustee in connection with the Indenture and the
Securities; (xi) the performance by the Company of their other obligations under
this Agreement; and (xii) all reasonable travel expenses (including expenses
related to chartered aircraft) of each Initial Purchaser and the Company’s
officers and employees and any other reasonable expenses of each Initial
Purchaser and the Company in connection with attending or hosting meetings with
prospective purchasers of the Securities, and expenses associated with any
electronic road show.
     8. Conditions to Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, and, if applicable, on and as of
any Option Closing Date, of the representations and warranties of the Company,
the Adviser and the Administrator contained herein, to the performance by the
Company of its obligations hereunder, and to each of the following additional
terms and conditions:
          (a) The Initial Purchasers shall not have discovered and disclosed to
the Company on or prior to the Closing Date, and, if applicable any Option
Closing Date, that the Pricing Disclosure Package or the Offering Memorandum, or
any amendment or supplement thereto, contains an untrue statement of a fact
which, in the opinion of Troutman Sanders LLP, counsel to the Initial
Purchasers, is material or omits to state a fact which, in the opinion of such
counsel, is material and is necessary to make the statements therein not
misleading.
          (b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Securities, the
Indenture, the Pricing Disclosure Package and the Offering Memorandum, and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Initial Purchasers, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
          (c) Skadden, Arps, Slate, Meagher & Flom LLP shall have furnished to
the Initial Purchasers its written opinion, as counsel to the Company, addressed
to the Initial Purchasers and dated the Closing Date, and, if applicable, any
Option Closing Date, substantially in the form of Exhibit A hereto.
          (d) The Company’s general counsel shall have furnished to the Initial
Purchasers its written opinion, addressed to the Initial Purchasers and dated
the Closing Date, and, if applicable, any Option Closing Date, substantially in
the form of Exhibit B hereto.
          (e) Venable LLP, shall have furnished to the Initial Purchasers its
written opinion, as Maryland counsel to the Company, addressed to the Initial
Purchasers and dated the Closing Date, and, if applicable, any Option Closing
Date, substantially in the form of Exhibit C hereto.

24



--------------------------------------------------------------------------------



 



          (f) The Initial Purchasers shall have received from Troutman Sanders
LLP, counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date, and, if applicable, any Option Closing Date, with respect to the
issuance and sale of the Securities, the Pricing Disclosure Package, the
Offering Memorandum and other related matters as the Initial Purchasers may
reasonably require, and the Company shall have furnished to such counsel such
documents and information as they reasonably request for the purpose of enabling
them to pass upon such matters.
          (g) At the time of execution of this Agreement, the Initial Purchasers
shall have received from BDO USA, LLP a letter, in form and substance
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission and (ii) stating, as of the date
hereof (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Pricing Disclosure Package, as of a date not more than three days prior to the
date hereof), the conclusions and findings of such firm with respect to the
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.
          (h) With respect to the letter of BDO USA, LLP referred to in the
preceding paragraph and delivered to the Initial Purchasers concurrently with
the execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Initial Purchasers a letter (the “bring-down letter”) of such
accountants, addressed to the Initial Purchasers and dated the Closing Date,
and, if applicable, any Option Closing Date, (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the Closing Date, and, if applicable, as of any Option Closing Date, (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in each of the
Pricing Disclosure Package or the Offering Memorandum, as of a date not more
than three days prior to the date of the Closing Date, and, if applicable, any
Option Closing Date), the conclusions and findings of such firm with respect to
the financial information and other matters covered by the initial letter and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.
          (i) Except as described in the Pricing Disclosure Package, (i) neither
the Company nor any of its subsidiaries shall have sustained, since the date of
the latest audited financial statements included in the Pricing Disclosure
Package, any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree or (ii) since such
date, there shall not have been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries or any change, or any development
involving a prospective change, in or affecting the condition, financial or
otherwise, or in the earnings, net asset value, prospects, business or
operations, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity, the
effect of which, in any such case described in clause (i) or (ii), is,
individually or in the aggregate, in the judgment

25



--------------------------------------------------------------------------------



 



of the Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
delivered on the Closing Date on the terms and in the manner contemplated in the
Offering Memorandum.
          (j) The Company and the Adviser shall have furnished or caused to be
furnished to the Initial Purchasers on the Closing Date, and, if applicable, on
any Option Closing Date, certificates of officers of the Company and the Adviser
satisfactory to the Initial Purchasers as to such matters as the Representative
may reasonably request, including, without limitation, a statement that:
               (i) The representations, warranties and agreements of the Company
and the Adviser in Section 2 and 3 are true and correct on and as of the Closing
Date, and, if applicable, on and as of any Option Closing Date, and the Company
and the Adviser have complied with all its agreements contained herein and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date, and, if applicable, any Option Closing Date;
and
               (ii) The Company and the Adviser have carefully examined the
Pricing Disclosure Package and the Offering Memorandum, and, in their opinion,
(A) the Pricing Disclosure Package, as of the Applicable Time, and the Offering
Memorandum, as of its date, as of the Closing Date, and, if applicable, as of
any Option Closing Date, did not and do not contain any untrue statement of a
material fact and did not and do not omit to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading and (B) since the date of the Pricing Disclosure
Package and the Offering Memorandum, no event has occurred which should have
been set forth in a supplement or amendment to the Pricing Disclosure Package or
the Offering Memorandum.
          (k) The Company and the Trustee shall have executed and delivered the
Indenture, and the Initial Purchasers shall have received a copy thereof, duly
executed by the Company and the Trustee.
          (l) As of the Closing Date, and, if applicable, on and as of any
Option Closing Date, the common stock issuable upon conversion of the Securities
shall have been approved for listing on the NASDAQ, subject only to official
notice of issuance.
          (m) The Representative shall have received an agreement substantially
in the form of Exhibit D-1 hereto signed by the persons listed on Exhibit D-2
hereto.
          (n) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange or the NASDAQ or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or state authorities, (iii) the
United States shall have become engaged in hostilities, there shall have been

26



--------------------------------------------------------------------------------



 



an escalation in hostilities involving the United States or there shall have
been a declaration of a national emergency or war by the United States or
(iv) there shall have occurred such a material adverse change in general
economic, political or financial conditions, including, without limitation, as a
result of terrorist activities after the date hereof (or the effect of
international conditions on the financial markets in the United States shall be
such), as to make it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the offering or delivery of the Securities being
delivered on the Closing Date, and, if applicable, on any Option Closing Date,
on the terms and in the manner contemplated in the Offering Memorandum or that,
in the judgment of the Representative, would materially and adversely affect the
financial markets or the markets for the Securities and other debt securities.
          (o) On or after the Applicable Time (i) no downgrading shall have
occurred in the rating accorded to the Company’s 2010 Notes by any “nationally
recognized statistical rating organization”, as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act, and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, with possible negative implications, its rating of the Company’s 2010
Notes.
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     9. Indemnification and Contribution.
          (a) The Company hereby agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of the Securities), to which that Initial
Purchaser, director, officer, employee or controlling person may become subject,
under the Securities Act, the Exchange Act, the Investment Company Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto prepared by the Company, or
(B) in any materials or information provided to investors by, or with the
written approval of, the Company in connection with the marketing of the
offering of the Securities (“Marketing Materials”), including the Pre-Launch
Offering Document or any roadshow or investor presentations made to investors by
the Company (whether in person or electronically), or (ii) the omission or
alleged omission to state in any Free Writing Offering Document, the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or in any amendment or supplement thereto or in any Marketing Materials, any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and shall
reimburse each Initial Purchaser and each such director, officer, employee or
controlling person promptly upon demand for any legal or other expenses
reasonably incurred by that Initial Purchaser, director, officer, employee or
controlling person in connection with investigating or

27



--------------------------------------------------------------------------------



 



defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Offering Memorandum, the Pricing Disclosure Package or Offering Memorandum, or
in any such amendment or supplement thereto or in any Marketing Materials, in
reliance upon and in conformity with written information concerning such Initial
Purchaser furnished to the Company through the Representative by or on behalf of
any Initial Purchaser specifically for inclusion therein, which information
consists solely of the information specified in Section 9(e). The foregoing
indemnity agreement is in addition to any liability that the Company may
otherwise have to any Initial Purchaser or to any director, officer, employee or
controlling person of that Initial Purchaser. Any indemnification by the Company
pursuant to this Agreement shall be subject to the requirements and limitations
of Section 17(i) of the Investment Company Act.
          (b) Each Initial Purchaser, severally and not jointly, hereby agrees
to indemnify and hold harmless the Company, its officers and employees, each of
its directors, and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof, to which the Company or any such director, officer,
employee or controlling person may become subject, under the Securities Act, the
Exchange Act, the Investment Company Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained (A) in
any Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto or (B) in any Marketing Materials or (ii) the omission or alleged
omission to state in any Free Writing Offering Document, Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, or in any
amendment or supplement thereto or in any Marketing Materials any material fact
necessary to make the statements therein not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information concerning such Initial Purchaser furnished to the Company through
the Representative by or on behalf of that Initial Purchaser specifically for
inclusion therein, which information is limited to the information set forth in
Section 9(e). The foregoing indemnity agreement is in addition to any liability
that any Initial Purchaser may otherwise have to the Company or any such
director, officer, employee or controlling person.
          (c) Promptly after receipt by an indemnified party under this
Section 9 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 9, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have under this Section 9 except to the extent it has been
materially prejudiced by such failure and; provided, further, that the failure
to notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under this Section 9. If any
such claim or action shall be brought against an indemnified party, and such
indemnified party shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate

28



--------------------------------------------------------------------------------



 



therein and, to the extent that it wishes, jointly with any other similarly
notified indemnifying party, to assume the defense thereof with counsel
reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, that the Initial
Purchasers shall have the right to employ counsel to represent jointly the
Initial Purchasers and their respective directors, officers, employees and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Initial Purchasers against the
Company under this Section 9, if (i) the Company and the Initial Purchasers
shall have so mutually agreed; (ii) the Company has failed within a reasonable
time to retain counsel reasonably satisfactory to the Initial Purchasers; (iii)
the Initial Purchasers and their respective directors, officers, employees and
controlling persons shall have reasonably concluded, based on the advice of
counsel, that there may be legal defenses available to them that are different
from or in addition to those available to the Company; or (iv) the named parties
in any such proceeding (including any impleaded parties) include both the
Initial Purchasers or their respective directors, officers, employees or
controlling persons, on the one hand, and the Company, on the other hand, and
representation of both sets of parties by the same counsel would present a
material conflict due to actual or potential differing interests between them,
and in any such event the fees and expenses of such separate counsel shall be
paid by the Company. No indemnifying party shall (i) without the prior written
consent of the indemnified parties (which consent shall not be unreasonably
withheld), settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding and does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
any indemnified party, or (ii) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with the consent of the indemnifying party or if there
be a final judgment of the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.
          (d) If the indemnification provided for in this Section 9 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 9(a) or 9(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Initial Purchasers, on the
other, from the offering of the Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other, with respect to the statements or omissions
that resulted in such loss, claim, damage or liability, or

29



--------------------------------------------------------------------------------



 



action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Initial Purchasers, on the other, with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Securities purchased under this Agreement (before deducting expenses)
received by the Company, on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Securities
purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Securities under this Agreement as set forth
on the cover page of the Offering Memorandum. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, or the Initial Purchasers, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 9(d) were to be determined by pro rata allocation (even
if the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 9(d) shall be deemed to include, for
purposes of this Section 9(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 9(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the net proceeds from the sale to Eligible Purchasers of the Securities
initially purchased by it exceeds the amount of any damages that such Initial
Purchaser has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute as provided in this Section 9(d) are several in proportion to
their respective underwriting obligations and not joint.
          (e) The Initial Purchasers severally confirm and the Company
acknowledges and agrees that the statements with respect to the offering of the
Securities by the Initial Purchasers set forth in the last paragraph on the
front cover of the Offering Memorandum and in the sixth paragraph of the section
entitled “Plan of Distribution” in the Pricing Disclosure Package and the
Offering Memorandum are correct and constitute the only information concerning
such Initial Purchasers furnished in writing to the Company by or on behalf of
the Initial Purchasers specifically for inclusion in the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum or in any
amendment or supplement thereto.
     10. Defaulting Initial Purchasers. If on the Closing Date, or on an Option
Closing Date, as the case may be, any Initial Purchaser defaults in the
performance of its obligations under this Agreement, the remaining
non-defaulting Initial Purchasers shall be obligated to purchase the Securities
that the defaulting Initial Purchaser agreed but failed to purchase on the
Closing Date or on an Option Closing Date, as the case may be, in the respective
proportions that the principal amount of Securities set opposite the name of
each remaining non-defaulting Initial Purchaser in Schedule I hereto bears to
the total principal amount of Securities set opposite the

30



--------------------------------------------------------------------------------



 



names of all the remaining non-defaulting Initial Purchasers in Schedule I
hereto; provided, that the remaining non-defaulting Initial Purchasers shall not
be obligated to purchase any of the Securities on the Closing Date or on an
Option Closing Date, as the case may be, or if the aggregate principal amount of
Securities that the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase on such date exceeds 10% of the aggregate principal
amount of Securities to be purchased on the Closing Date or on an Option Closing
Date, as the case may be. If the foregoing maximums are exceeded, the remaining
non-defaulting Initial Purchasers, or those other Initial Purchasers
satisfactory to the Initial Purchasers who so agree, shall have the right, but
shall not be obligated, to purchase, in such proportion as may be agreed upon
among them, all the Securities to be purchased on the Closing Date or on an
Option Closing Date, as the case may be.
          If other Initial Purchasers are obligated or agree to purchase the
Securities of a defaulting or withdrawing Initial Purchaser, either the
remaining Initial Purchasers or the Company may postpone the Closing Date or an
Option Closing Date, as the case may be, for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Pricing Disclosure
Package, the Offering Memorandum or in any other document or arrangement.
          If the remaining Initial Purchasers or other Initial Purchasers
satisfactory to the Initial Purchasers do not elect to purchase: (a) the
Securities that the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase on the Closing Date, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or the
Company; or (b) the Additional Securities that the defaulting Initial Purchaser
or Initial Purchasers agreed but failed to purchase on an Option Closing Date,
the non-defaulting Initial Purchasers shall have, the option to either:
(i) terminate their obligation hereunder to purchase the Additional Securities
to be sold on such Option Closing Date without liability on the part of any
non-defaulting Initial Purchaser or the Company; or (ii) purchase not less than
the principal amount of Additional Securities that such non-defaulting Initial
Purchaser would have been obligated to purchase in the absence of such default.
          As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context requires otherwise, any party
not listed in Schedule I hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
          Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company for damages caused by its default.
     11. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Securities if, prior to that
time, any of the events described in Sections 8(i), (n) or (o) shall have
occurred or if the Initial Purchasers shall decline to purchase the Securities
for any reason permitted under this Agreement.
     12. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company fails
to tender the Securities for delivery to the Initial Purchasers or (b) the
Initial Purchasers shall

31



--------------------------------------------------------------------------------



 



decline to purchase the Securities for any reason permitted under this
Agreement, the Company shall reimburse the Initial Purchasers for all reasonable
out-of-pocket expenses (including reasonable fees and disbursements of counsel)
incurred by the Initial Purchasers in connection with this Agreement and the
proposed purchase of the Securities, and upon demand the Company shall pay the
full amount thereof to the Initial Purchasers.
     13. Notices, etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
          (a) if to any Initial Purchaser, shall be delivered or sent by hand
delivery, mail, telex, overnight courier or facsimile transmission to Goldman,
Sachs & Co., 200 West Street, New York, New York 10282, Attention: Registration
Department, with a copy to Troutman Sanders LLP, Attention: David M. Carter
(Fax: (804) 698-5196);
          (b) if to the Company, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to Prospect Capital Corporation, 10
East 40th Street, New York, New York 10016, Attention: Joseph Ferraro (Fax:
(212) 448-9652), with a copy to Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, Attention: Richard T. Prins (Fax: (917) 777-2790);
provided, that any notice to an Initial Purchaser pursuant to Section 9(c) shall
be delivered or sent by hand delivery, mail, telex or facsimile transmission to
such Initial Purchaser at its address set forth in its acceptance telex to
Goldman, Sachs & Co., which address will be supplied to any other party hereto
by Goldman, Sachs & Co. upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof. The Company shall
be entitled to act and rely upon any request, consent, notice or agreement given
or made on behalf of the Initial Purchasers by Goldman, Sachs & Co.
     14. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Company, and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of directors, officers and
employees of the Initial Purchasers and each person or persons, if any,
controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act. Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 14, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
     15. Survival. The respective indemnities, representations, warranties and
agreements of the Company and the Initial Purchasers contained in this Agreement
or made by or on behalf on them, respectively, pursuant to this Agreement, shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any investigation made by or on behalf of any of
them or any person controlling any of them.
     16. Definition of the Terms “Business Day,” “Affiliate” and “Subsidiary.”
For purposes of this Agreement, (a) “business day” means any day on which the
New York Stock

32



--------------------------------------------------------------------------------



 



Exchange is open for trading and (b) “affiliate” and “subsidiary” have the
meanings set forth in Rule 405 under the Securities Act, unless otherwise
indicated.
     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without regard to its choice of law
provisions.
     18. No Fiduciary Duty. The Company acknowledges and agrees that in
connection with this offering, or any other services the Initial Purchasers may
be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Company, and any
other person, on the one hand, and the Initial Purchasers, on the other, exists;
(ii) the Initial Purchasers are not acting as advisors, expert or otherwise, to
the Company, including, without limitation, with respect to the determination of
the purchase price of the Securities, and such relationship between the Company,
and the Initial Purchasers is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Initial
Purchasers may have to the Company shall be limited to those duties and
obligations specifically stated herein; and (iv) the Initial Purchasers and
their respective affiliates may have interests that differ from those of the
Company. The Company hereby waives any claims that the Company may have against
the Initial Purchasers with respect to any breach of fiduciary duty in
connection with the Securities.
     19. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
     20. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Signature page follows]

33



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          If the foregoing correctly sets forth the agreement between the
Company and the Initial Purchasers, please indicate your acceptance in the space
provided for that purpose below.

            Very truly yours,

Prospect Capital Corporation
      By:           Name:           Title:           Prospect Capital Management
LLC
      By:           Name:           Title:           Prospect Administration LLC
      By:           Name:           Title:        

Accepted:
Goldman, Sachs & Co.,
For itself and as Representative
of the several Initial Purchasers named
in Schedule I hereto
                    (Goldman, Sachs & Co.)                    

D-2-1